Citation Nr: 1232057	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected diabetes mellitus, type I.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1988 to October 1993.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Anchorage, Alaska.  In that decision, the RO denied service connection for OSA.  

The Veteran testified before the undersigned at a Board hearing in June 2010.  A copy of the transcript has been reviewed and is in the file.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that OSA had its clinical onset in service, is related to a service-connected diabetes mellitus type I, or is otherwise related to service.


CONCLUSION OF LAW

OSA was not incurred in or aggravated by service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), the pertinent provisions of the Veterans Claims Assistance Act (VCAA).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also informed him of the process by which initial disability ratings and effective dates are assigned.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the letter gave tailored notice regarding how to substantiate the claim for secondary service connection.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Board finds that all relevant records have been received.  VA, service treatment and private records are in the file.  In his December 2009 appeal, the Veteran stated that VA might not have all his service records because if all records were available one could see how he gained weight in service.  The Veteran was notified there were no other records in February 2010 and the RO completed a memorandum for a formal finding of unavailability.  The Board finds all service treatment records are in the file.  Also, regardless, the available records show he gained weight in service.  

The Veteran received a VA examination in September 2009.  For reasons explained below, the Board sought an opinion from a Veterans Health Administration (VHA) examiner.  The Board finds that the September 2011 opinion and January 2012 addendum are factually accurate and fully address the issues in this case.  The Veteran was given notice of these opinions.  The Veteran's representative responded in March 2012.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the OSA.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) no one has identified any prejudice in the conduct of the Board hearing.  The Board finds that the duty to notify and assist has been fulfilled.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The pre-aggravation baseline level of disability must be established with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that under 38 C.F.R. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that service connection for OSA, on both a direct and secondary basis, is not warranted.  This conclusion is based on all of the evidence and is supported by the VHA opinion.  

The Veteran contends that his currently diagnosed OSA is secondary to his service-connected diabetes mellitus, type I.  He filed a claim for sleep apnea in June 2008.  In a statement from the same month, he said the statements from his current wife and ex-wife show that he had a sleep disorder during his service but did not know it at the time.  He stated he was never checked for OSA while in service.  The Veteran's current wife submitted a statement, but she did not know the Veteran when he was in service.  The Veteran's ex-wife submitted a statement in August 2007 and said she knew the Veteran for seventeen years and lived with him for four years (although she doesn't state which four years, evidence in the file shows they were married in May 1992 and a divorce was pending in January 1995; the Veteran separated from service in October 1993).  The ex-wife stated he always had a snoring problem and she noticed he would stop breathing or gasp for air during sleep.  

In a December 2009 appeal, the Veteran stated that VA might not have all his service records and that if all records were available one could see how he gained weight in service.  It appears all service treatment records are in the file; regardless, the available records show he gained weight in service (he weighed 168 pounds upon enlistment and five months before separation he weighed 217 pounds).  

At a June 2010 Board hearing, the Veteran was asked how the he knew that he had OSA in the military; the Veteran responded that he didn't know he had it in service.  (Transcript, p 7).  He explained that he worked shifts in the military and worked at night after service.  Id.  He assumed he was tired due to his work schedules.  Id.  After service, he got remarried.  His wife urged him to get tested for OSA when football star Reggie White died (White died in 2004).  Id.  He eventually was diagnosed after being tested at a sleep clinic.  Id.  The Veteran stated he did not know what OSA was when he was in service, but everyone told him that he snored.  (Transcript, p 7-8.)  

A review of service treatment records confirms that the Veteran was diagnosed with diabetes mellitus, type I, in service but does not show complaints of OSA symptoms.  In an August 1987 enlistment record, the Veteran had no trouble sleeping and his weight was 168 pounds.  A January or February 1993 service treatment record shows diabetes mellitus was to be ruled out; the Veteran was dizzy and complained of two weeks of weight loss and polyuria.  By March 1993, a hospital narrative summary showed the Veteran was diagnosed with insulin dependent diabetes mellitus.  A full work up was done, and the Veteran did not report any OSA symptoms-no sleep problems, morning headaches, excessive daytime sleepiness or dry mouth.  

In May 1993, a record shows the Veteran's weight was 217 pounds.  He did report malaise which was attributed to his recent diagnosis of diabetes mellitus, type I.  In October of that year, at separation, the Veteran stated he did not have headaches, throat trouble, or trouble sleeping.  The physician's summary did state he had night sweats which were secondary to an adverse reaction to insulin (wrong dose level) and had resolved.  Lost weight due to diabetes mellitus was also noted.  He denied any other significant medical history.  

Records show the Veteran was diagnosed with OSA over ten years after service, but that he started to report symptoms around 2000.  The Veteran had a VA examination in January 1995.  The Veteran did not report any OSA symptoms; sleep problems, morning headaches, excessive daytime sleepiness or dry mouth.  At a July 1996 VA examination he was described as muscular and healthy; there were no OSA symptoms.  

In January 2000, a VA note showed the Veteran reported feeling run down and tired, with no energy to go to gym anymore.  He went to bed at variable hours and didn't usually need an alarm clock to get up.  When he visited Dr. B., his endocrinologist, later that year in April, he again reported being tired and explained that he worked at night.  In a May 2000 letter, Dr. B. noted that the Veteran was leading a very busy life because he was working and pursing a degree in another field.  An August VA progress note showed the Veteran's weight was 256 pounds and his body mass index was 35.8.  

A February 2005 VA consultation showed that the Veteran had reported excessive daytime sleepiness and OSA should be ruled out.  Completing a treatment study and losing weight were recommended.  The clinician also recommended a review of the Veteran's sleep hygiene, medications, alcohol use, and other factors that might contribute to poor sleep quality.  An April 2005 VA polysomnography report showed a diagnosis of severe OSA.  The clinician again recommended a review of factors that might contribute to poor sleep quality.  

In November 2006, a VA primary care record showed the Veteran's diabetes mellitus I was under poor control, however, the Veteran had no symptoms to report.  In August 2007, the Veteran underwent another polysomnogram.  The Veteran told the clinicians that he had already been diagnosed with OSA and had a prior sleep study.  He was working as a supervisor at a post office from 5:30 AM to 2:30 PM.  He felt sleepy during the day.  He weighed 260 pounds.  He did not exercise but was aware that he should exercise.  He had dry mouth in the morning, woke up with headaches, had his tonsils removed in the past and had sinus surgery at age 36.  He had sinus problems and used nasal sprays and nasal strips.  He felt sleepy mid-day.  He thought his memory and ability to concentrate had worsened.  Physical examination revealed that his uvula, palate and tongue were normal.  His airway had a Mallampati score of class II.  In diagnosing sleep apnea, the following was noted: a history of 1993 tonsillectomy; sinus surgery; a history of diabetes mellitus type I and asthma.  A CPAP machine, weight loss, and follow up were recommended.  

The Veteran was evaluated for his diabetes mellitus at a September 2009 VA examination.  The examiner confirmed that the Veteran had diabetes mellitus type I, under poor medical control.  He said that his condition was very difficult to control and that his glycosylated hemoglobin (A1C) was always out of range.  He weighed 270 pounds.  Other findings related to complications of diabetes mellitus included that the Veteran was morbidly obese.  He also had erectile dysfunction and ophthalmological issues.  

The Veteran's representative submitted a December 2008 newspaper article which said that research in diabetes mellitus and sleep apnea showed the two are related.  The article was written by a dietician.  In April 2009, the Veteran's representative e-mailed the author/dietician.  The representative said that the Veteran was diagnosed with diabetes mellitus and "severe weight gain" in service (the latter was not diagnosed).  The representative also stated that before he left service, the Veteran's ex-wife noticed that he had difficulty sleeping and showed signs of OSA (The ex-wife's statement was written in August 2007).  The representative said the Veteran was currently was diagnosed with sleep apnea and asked: "As a certified dietician, is it more likely than not that his diabetes is tied to his sleep apnea?"  The author and dietician responded: "More likely than not, yes.  Sleep apnea is definitely related to diabetes and vice versa.  Treatment of each condition helps improve the other."  

In September 2009 the Veteran received a VA examination to determine the etiology of the Veteran's OSA.  The Veteran reported his onset of OSA was 1988 or 1989.  He said his symptoms were snoring, somnolence, and fatigue.  Specifically, he stated that he was tired, snoring and having symptoms; he was falling asleep a lot and even fell asleep once standing up.  It wasn't until 2004 or 2005 he was told his symptoms were OSA, he said.  He reported being diagnosed with diabetes in 1993.  

The examiner opined that the Veteran's OSA was not caused by or a result of service.  The examiner repeated that the Veteran had stated that the onset of his OSA symptoms was in 1988 or 1989 and that he was diagnosed with diabetes mellitus in 1993.  She noted that the Veteran was claiming OSA as secondary to his service-connected diabetes mellitus.  Because the Veteran said his OSA symptoms pre-dated his diabetes mellitus, it could not be the cause or result of diabetes mellitus.  The examiner did not address whether the OSA was directly related to service.  

In August 2010, Dr. B. wrote a letter stating that the Veteran's sleep apnea is interrelated with his diabetes mellitus.  No rationale was provided.  

The Board requested an opinion regarding the OSA.  The VHA opinion stated that the claims file was reviewed.  The examiner commented on Dr. B.'s opinion and the dietician's opinion.  He said that neither opinion indicates causality.  He went on: "Weight gain can cause or aggravate both sleep apnea and type 1 diabetes mellitus and weight loss typically improves both conditions.  In this limited context, Dr. B.'s statement is correct but causality would be improper to infer."  

The examiner stated that it is not as likely as not that the OSA had its clinical onset in service or increased in severity in service.  In an addendum, the examiner said even considering the assertions that the Veteran gained weight in service, the weight gain did not cause sleep apnea.  No sleep apnea was identified in service.  Weight gain in service therefore, could not have aggravated any OSA because OSA was not present.  The Veteran's wife at the time may have observed snoring, but such a symptom was not diagnostic of sleep apnea.  

OSA was not at least as likely as not secondary to service-connected type I diabetes mellitus because type I diabetes mellitus has not been demonstrated to cause sleep apnea.  The examiner explained that there was no medical basis to support that diabetes type I caused or aggravated OSA.  The examiner stated the case was discussed with a sleep medicine specialist physician who concurred with the opinions on direct and secondary service connection.  

The Board finds the VHA opinion to be the most probative in the file.  The opinion shows all the evidence was considered as well as all avenues of entitlement.  The examiner reviewed the file, summarized findings and based the opinion on the relevant facts.  The opinion is assigned great weight because it is accurate and explanatory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Factually accurate, fully articulate, and sound reasoning for a conclusion adds probative value to a medical opinion).  

The other evidence in the file is not as complete or is problematic.  The Veteran and his wife are competent to state what they have observed about the OSA.  Although he is unconscious when snoring, the Veteran is competent to state when he may have first experienced fatigue or other symptoms.  At the hearing, the Veteran said he didn't know when OSA started; he attributed fatigue in service to shift work.  It appears that the Veteran started reporting symptoms of sleep apnea to clinicians in 2000.  The Veteran himself is unreliable as a historian since he now claims problems sleeping since service, but contemporaneous records reflect that he specifically denied sleep problems while on active duty.  Caluza, 7 Vet. App. at 511.  His statements are assigned little weight.  

While the Veteran's ex-wife may have observed snoring in service, as she is competent to do under 38 C.F.R. § 3.159(a)(2), she was not specific about timing.  In her August 2007 statement, she said she had known the Veteran for seventeen years and lived with him for four years and always had a snoring problem.  Several times she noticed he would stop breathing or gasp for air.  She stated they no longer live together, but when he would come to pick up their daughter (twice each summer) she has observed him snoring and gasping for air while asleep.  In her opinion, the snoring has become worse over time.  The problem with her statement is that it is not specific as to what four years she lived with the Veteran and when the snoring started.  Even if snoring was observed during service, the statement is not a contemporaneous, which makes it slightly less credible.  In any case, the examiner explained that snoring does not necessarily mean a person has OSA; Jandreau is not for application here.  The Board assigns it only some weight.  

As for the other medical evidence and opinions in the file, the author/dietician did not review the Veteran's specific information to make a determination.  For example, she was unaware the Veteran had diabetes mellitus type I or that, at separation, the Veteran stated he did not have headaches, throat trouble, or trouble sleeping.  The September 2009 examiner did not consider that the contemporaneous service treatment records show that the Veteran denied having some sleep apnea symptoms in service and that his complaints about being tired appeared to start around 2000.  The examiner did not opine on whether obstructive sleep apnea was directly related to service.  Dr. B.'s August 2010 letter does not provide a rationale.  As a result, these opinions are assigned less weight.  Bryan, 13 Vet. App. at 488-89.  

Considering all the facts, a clear preponderance of the evidence is against the claim for service connection for OSA, on a direct and secondary basis.  In coming to this conclusion, the Board relies on the VHA opinion and addendum.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for OSA is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


